DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/3/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US PGPub 2014/0119882) in view of Uan-zo-li et al. [Uan-zo-li] (US PGPub 2017/0160777).

As to claim 1
Chen discloses a computer system (computer device; see paragraph 0015, line 2), comprising 
at least one fan (fan 110, see Fig. 1), 
at least one power supply unit (power supply unit; see paragraph 0018, line 19), configured to provide a main voltage (main power MP; see paragraph 0018, line 24) in a first operating state (runtime state/S0; see paragraph 0017, line 4) of the computer 
at least one switching device (power switch 134, see Fig. 1), configured to connect the at least one fan with the main voltage in the first operating state, to connect the at least one fan with the auxiliary voltage in the second operating state (see paragraph 0018, lines 15-26). 
Though Chen discloses the computer system connecting the fan 110 with main voltage in the first operating state and connecting the fan 110 with auxiliary voltage in the second operating state; Chen fails to specifically disclose the computer system further comprising:
a first control device, configured to monitor a power consumption of the computer system in the second operating state, and
the at least one switching device, configured to connect the at least one fan with the auxiliary voltage in the second operating state when the first control device registers a power consumption below a predetermined threshold, and to disconnect the at least one fan from the auxiliary voltage in the second operating state when the first control device registers a power consumption above a predetermined threshold.
Uan-zo-li discloses a computer system (data processing system; see paragraph 0015, line 2) comprising:
a first control device (sensing circuit 105, see Fig. 1), configured to monitor a power consumption (load; see paragraph 0026, line 2) of the computer system in the second operating state (idle state; see paragraph 0026, line 5) (see paragraph 0026, lines 1-5), and
the at least one switching device (switch 104, see Fig. 1), configured to connect at least one fan (components 109,111,112; see Fig. 1/fan; see paragraph 0004, line 6) with an auxiliary voltage (standby power supply rail 102, see Fig. 1) in the second operating state when the first control device registers a power consumption below a predetermined threshold (predetermined threshold; see paragraph 0027, lines 6-7) (see paragraph 0027, lines 10-16), and to disconnect the at least one fan from the auxiliary voltage in the second operating state when the first control device registers a power consumption above a predetermined threshold (predetermined threshold; see paragraph 0026, line 12)(see paragraph 0026, lines 20-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s invention with Uan-zo-li’s in order to manage power consumption while Chen’s computer device is in a standby state, since doing so could prevent the computer system from crashing due to excessive current drawn while using auxiliary power (see Uan-zo-li paragraph 0004).

As to claim 2
Uan-zo-li discloses the computer system according to claim 1, wherein the first control device includes an amperemeter (sensors 106, see Fig. 1) to monitor the power consumption of the computer system, wherein the amperemeter is configured to measure a current provided by the power supply unit in the second operating state (see paragraph 0030, lines 3-6). As to claim 3
Chen discloses the computer system according to claim 1, wherein the first operating state of the computer system represents a fully-functional operating state of the computer system, in particular an S0-state according to the Advanced Configuration and Power Interface, ACPI, standard, and the second operating state of the computer system represents a hibernation state or soft-off-state of the computer system, in particular an S4 or S5 state in accordance with the ACPI standard (see paragraph 0017, lines 1-5). As to claim 4
Chen discloses the computer system according to claim 1, further comprising a second control device (rotation speed switching module 140, see Fig. 1) which is configured to carry out a regulation of a rotary speed of the at least one fan by means of pulse width modulation, PWM (see paragraph 0016, lines 11-19). As to claim 5
Chen discloses the computer system according to claim 4, wherein the second control device is further configured to limit a duty cycle of the PWM-control of the at least one fan to a first maximum value in the first operating state, and to limit the duty cycle to a second maximum value in the second operating state, wherein the first maximum value is greater than the second maximum value (see paragraph 0033). As to claim 6
Chen and Uan-zo-li disclose the computer system according to claim 4, wherein the first control device is a microcontroller (microcontroller 108, see Uan-zo-li Fig. 1), and the second control device is implemented in a Baseboard Management Controller, BMC, or in an Integrated Remote Management Controller, IRMC (BMC 120, see Chen Fig. 1). As to claim 7
Chen discloses the computer system according to claim 1, wherein the at least one fan is at least one system fan (see paragraph 0015, lines 1-2). As to claim 8
Chen discloses a method of operating a computer system (computer device; see paragraph 0015, line 2) including at least one fan (fan 110, see Fig. 1), at least one power supply unit (power supply unit; see paragraph 0018, line 19) configured to provide a main voltage (main power MP; see paragraph 0018, line 24) in a first operating state (runtime state/S0; see paragraph 0017, line 4) of the computer system and to provide an auxiliary voltage (AUX power AP; see paragraph 0016, line 5) in a second operating state (standby state/S5; see paragraph 0016, line 2) of the computer system (see paragraph 0016, lines 1-5 and paragraph 0017, lines 1-5), and at least one switching device (power switch 134, see Fig. 1) configured to connect the at least one fan with the main voltage in the first operating state, to connect the at least one fan with the auxiliary voltage in the second operating state (see paragraph 0018, lines 15-26), the method comprising: 
if the computer system is in the first operating state: 
connecting the at least one fan with the main voltage by means of the switching device (see paragraph 0018, lines 15-26); and 
if the computer system is in the second operating state: 
connecting the at least one fan with the auxiliary voltage by means of the switching device (see paragraph 0018, lines 15-26).
Though Chen discloses the method of operating the computer system connecting the fan 110 with main voltage in the first operating state and connecting the fan 110 with auxiliary voltage in the second operating state; Chen fails to specifically disclose the method of operating the computer system including a first control device, configured to monitor a power consumption of the computer system in the second operating state, and the at least one switching device, configured to connect the at least one fan with the auxiliary voltage in the second operating state when the first control device registers a power consumption below a predetermined threshold, and to disconnect the at least one fan from the auxiliary voltage in the second operating state when the first control device registers a power consumption above a predetermined threshold, the method further comprising:
monitoring the power consumption of the computer system by means of the first control device; and 
disconnecting the at least one fan from the auxiliary voltage by means of the switching device if the power consumption exceeds a predetermined threshold value.
Uan-zo-li discloses a method of operating a computer system (data processing system; see paragraph 0015, line 2) including a first control device (sensing circuit 105, see Fig. 1), configured to monitor a power consumption (load; see paragraph 0026, line 2) of the computer system in the second operating state (idle state; see paragraph 0026, line 5) (see paragraph 0026, lines 1-5), and at least one switching device (switch 104, see Fig. 1), configured to connect at least one fan (components 109,111,112; see Fig. 1/fan; see paragraph 0004, line 6) with an auxiliary voltage (standby power supply rail 102, see Fig. 1) in the second operating state when the first control device registers a power consumption below a predetermined threshold (predetermined threshold; see paragraph 0027, lines 6-7) (see paragraph 0027, lines 10-16), and to disconnect the at least one fan from the auxiliary voltage in the second operating state when the first control device registers a power consumption above a predetermined threshold (predetermined threshold; see paragraph 0026, line 12)(see paragraph 0026, lines 20-25), the method comprising:
monitoring the power consumption of the computer system by means of the first control device (see paragraph 0026, lines 1-5); and 
disconnecting the at least one fan from the auxiliary voltage by means of the switching device if the power consumption exceeds a predetermined threshold value (predetermined threshold; see paragraph 0026, line 12)(see paragraph 0026, lines 20-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s invention with Uan-zo-li’s in order to manage power consumption while Chen’s computer device is in a standby state, since doing so could prevent the computer system from crashing due to excessive current drawn while using auxiliary power (see Uan-zo-li paragraph 0004).

As to claim 9
Chen discloses the operating method according to claim 8, wherein the computer system further comprises a second control device (rotation speed switching module 140, see Fig. 1) for the regulation of a rotary speed of the at least one fan by means of pulse width modulation, PWM (see paragraph 0016, lines 11-19), the operating method further comprising: 
limiting a duty cycle of the PWM control of the at least one fan, in the first operating state, to a first maximum value by means of the second control device; and 
limiting the duty cycle, in the second operating state, to a second maximum value by means of the second control device, 
wherein the first maximum value is greater than the second maximum value (see paragraph 0033).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115